We need not at present deny that assessors, after the completion of their roll and during the statutory notice of twenty days preceding the final hearing and review, may correct a mere clerical error, apparent upon the face of the roll, and which the parties interested, by mere inspection, could see was such. Thus, a mistake in the footing of several separate items, obvious to any one examining the computation, might, perhaps, be corrected in the manner adopted by the defendants in the present case. But we must go much further than that in order to sustain the appeal of the assessors. It has been decided, and is not now disputed, that after the completion of the roll, and the formal notice of that completion, assessors are without jurisdiction to change either the persons or property assessed, or the adjudged valuation of the latter, except upon complaint of the party aggrieved. (Clark v. Norton, 49 N.Y. 248; Westfall v.Preston, id. 352; Overing v. Foote, 65 id. 263.) The relator as trustee was intended to *Page 548 
be assessed upon personal property in his hands to the amount of $40,000. The assessors agreed upon that amount as the correct valuation, but they, or some one for them, entered it on the roll at $4,000. Before the notice was given of the completion of the roll, and while change or correction was entirely within their power, they discovered the fact of the mistaken entry. With this actual knowledge, they failed to make the change which duty required and opportunity permitted, but negligently allowed the error to remain until they themselves certified that the roll was complete and open for inspection. The notice to that effect was given on the 25th day of July, 1882, and no change in the entry was made until after August 2, 1882. After that and before the review day one of the assessors changed the $4,000 to $40,000. So far as appears, he did this at the time, without notice to the relator, or even to his associates, athough the latter afterward approved and ratified his act. And thus matters stood until the review day arrived, and then for the first time notice was given to the relator of the change which had been made. He demanded to have the assessment stricken out or restored to the original amount, $4,000, which was denied. By this process he was deprived utterly of the twenty days notice which the statute allowed him. To sustain the assessment might operate in this wise. Immediately upon the completion of the roll and publication of the fact, a tax payer examines it and finds himself assessed for $1,000 of personal property and is content. He, therefore, does not appear on the review day, but finds later that during the running of the notice the assessors had added a cipher and increased his liability ten times. If it be said in such case that he should have had notice of the change, then what warrant is there for narrowing that notice to one day when the statute awards twenty. Even a clerical error, if it affects the substantial rights of a party, is not corrected by the courts without notice to him, and that for such full and regular period as the law prescribes. Here the relator had no notice of the actual assessment charged against him until the review day arrived. The effect upon him was the same as if the change had been purposely *Page 549 
made with a view of taking him by surprise and giving him the least possible notice. The ground now taken is that the change was but the correction of a clerical error. It was much more than that, for it concerned the very substance and extent of the assessment. What may properly be considered a mere clerical error under the assessment laws was determined in Matter of Hermanceet al. (71 N.Y. 485). Under the act of 1869 the boards of supervisors, on the recommendation of the County Court, were authorized "to correct any manifest, clerical, or other error in any assessments," etc. After discussing the word "manifest" the court said: "Clerical errors are mentioned to distinguish them from, and exclude errors of substance, of judgment, or of law;" and these latter were further described as "errors affecting the merits of the assessment" and not mere errors of form. The error here, if clerical in its origin, was one which affected the substance of the assessment, and when discovered by the assessors before the completion of the roll, and still suffered to remain, became an error of pure negligence. Shall they be permitted to plead that as a sufficient reason for depriving the tax payer of the full notice which the law gives him and which is his right? That the change may have been a just one on its merits does not alter the case. That question is not here. Possibly and almost probably, every other assessment upon the same roll might have been increased during the running of the notice without compelling any one to pay a tax on what he did not have. That fact would neither justify nor excuse the unauthorized action. The assessors speak to the tax payers through their completed rolls. Those, and those only, register their judgments. What the property-owner there finds he has a right to rely upon as in truth the judgment and determination of the officers. If they may change it, with little or no notice, to correspond with some unregistered judgment and opinion known only to themselves, and so as not merely to correct a formal or non-substantial error, but so as to increase valuations and add to liabilities, there will be little of safety to the tax payer, or of utility in the rights which the statute confers. *Page 550 
We are of opinion that the case was properly decided, and that the judgment should be affirmed.
All concur.
Judgment affirmed.